UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 4428 Dreyfus U.S. Treasury Intermediate Term Fund (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus U.S. Treasury Intermediate Term Fund DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200 T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus U.S. Treasury Intermediate Term Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
